TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 15, 2013



                                     NO. 03-12-00479-CV


                         Lewis Nichols and David Rambo, Appellants

                                                v.

                        Scott Spann and Anand Joshi, M.D., Appellees




         APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
     DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court the parties’ agreed motion to dismiss the

appeal in the above cause, and the Court having fully considered said motion, and being of the

opinion that same should be granted: IT IS THEREFORE considered, adjudged and ordered

that said motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each

party shall pay the costs of the appeal incurred by that party, both in this Court and the court

below; and that this decision be certified below for observance.